THE COURT
held: 1. That the article was improperly rated as annatto at the custom-house, and subjected to duties under that name, because it had acquired in commerce the name of rocoa, and was bought and sold in trade under that name alone, before the passage of the act of 1842.
2. That the plaintiff was not entitled to enter the article as free, under the name of rocoa, nor as being a berry or vegetable “used principally in dyeing or composing dyes,” that exemption applying to the berries or vegetables in their native state, and not after they are transmuted, by manufacture, into a substance which takes a different denomination in trade and commerce.
3. That rocoa was a non-enumerated article in the tariff act of 1842, and was subject to duty under section 10, and that, that duty being 20 per cent., the same that was charged upon the article, the plaintiff could not maintain this action — no more than the legal duty having been exacted by the defendant.
Judgment for defendant.